76 F.3d 380
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence J. STOCKLER and Michael L. Odette Plaintiffs-Appellants,v.The NATIONAL FOOTBALL LEAGUE, et al. Defendants-Appellees.
No. 95-1966.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1996.

1
Before:  NELSON and BATCHELDER, Circuit Judges;  and KATZ, District Judge.*


2
The court having ruled on this matter from the bench pursuant to Rule 19 of Rules of the United States Court of Appeals for the Sixth Circuit, and it appearing after the ruling that a malfunction of the recording system prevented the ruling from being tape recorded, the court now issues in this Order the substance of the ruling from the bench.


3
Appellant appeals the district court's denial of a motion for preliminary injunction in this anti-trust action.   After careful review of the briefs of the parties and the record in this matter, the court concludes that the Appellant wholly failed to present any evidence to the district court in support of his motion for a preliminary injunction.   The district court was therefore without any evidence upon which it could assess the likelihood that Appellant would succeed on the merits of his claim or would suffer irreparable harm if the injunction did not issue, or upon which it could assess the potential harm to others or the public interest that would be advanced if the injunction were granted.


4
Under these circumstances, we cannot find that the district court abused its discretion in refusing to grant the motion for a preliminary injunction.   We therefore AFFIRM the judgment of the district court.



*
 The Honorable David A. Katz, United States District Judge for the Northern District of Ohio, sitting by designation